El Juez Asociado Señor Worn?
emitió la opinión del tribunal.
En un procedimiento ejecutivo sumario el Banco de Puerto Rico, como liquidador del Banco Comercial de Puerto Rico, obtuvo sentencia contra Cristóbal Cruet Carrasquillo y su esposa. Aparentemente bubo alguna amenaza por liarte de Cruet Carrasquillo de iniciar un litigio para anular la sen-tencia, mas sea ello como fuere, las partes se pusieron de acuerdo y convinieron que Cristóbal Cruet podía continuar en posesión del terreno. Así lo hizo y lo cultivó por espa-cio de un año. Entonces el Banco solicitó de la corte que expidiera un auto poniéndole en posesión. La corte actuó de conformidad. Más tarde, Cruet solicitó que se dejara sin efecto la orden en que se entregaba al Banco la posesión del terreno. La Corte declaró sin lugar su moción y Cruet apeló.
El Banco de Puerto Rico lia solicitado la desestimación del recurso basado en que las órdenes poniendo a una parte en posesión luego de dictarse sentencia en un procedimiento ejecutivo sumario no son apelables.’ Los casos que sostienen *163esta contención son los siguientes: Roig Commercial Bank v. Bustelo, 44 D.P.R. 541; Banco de P. R. v. Francisco del Moral, 48 D.P.R. 2.
La teoría constante lia sido que, con ciertas excepciones, el remedio del deudor hipotecario lo es un pleito ordinario, y cuestiones incidentales, incluyendo la de posesión, no pue-den ser levantadas en el procedimiento ejecutivo sumario, y en su consecuencia no pueden ser revisadas en apelación por este tribunal.
Sin embargo, el apelante trata de distinguir estos casos con el razonamiento del caso de Gratacós v. Corte de Distrito, 46 D.P.R. 175.
El caso de Gratacós no fué una excepción a esta regla, porque allí la revisión se hizo a virtud de un certiorari.
Aunque teníamos algunas dudas por razón del caso de Gratacós, supra, estamos abora convencidos de que no pro-cede una apelación en este caso.

Debe desestimarse el recurso.

El Juez Asociado Señor Oórdova Dávila no intervino.